Exhibit 4.35 FUTURE RECEIVABLES SALE AGREEMENT THIS FUTURE RECEIVABLESSALEAGREEMENT ("Agreemnt") dated 07/14/2015, is made by andbetween Small Business Financial Solutions, LLC a Deleware limited liability company ("Purchaser"), and Merchant (as identified below). Merchant's Legal Name: Capriotti's Mission Valley LLC DBA Name: Capriotti's Sandwich Shop Store 76 Type of entity (check one): oCorporation oSole Proprietorship xLimited Liability Comany oOther Purchase Price Amount Sold Daily Percentage The dollar amount Purchaser is paying for the Amount Sold The dollar value of the Furure Receivables being sold
